EXAMINER REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “the rim of the restrictor is positioned around an outer diameter of the aspiration port of the needle slider”, as claimed in claim 1, and “a frustoconical portion with a proximal end aligned with the proximal end of the hollow body and a distal end; and cylindrical portion with a proximal end extending from the distal end of the frustoconical portion and a distal end aligned with the distal end of the hollow body”, as claimed in claims 15 and 21. The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Sutton et al (U.S. Patent No. 7,179,232), Van Bladel et al (U.S. Publication No. 2006/0009712), Bishop (U.S. Patent No. 6,979,339), and Howard et al (U.S. Patent No. 9,909,103). Applicant’s arguments concerning Sutton, Van Bladel, Bishop, and Howard are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/Primary Examiner, Art Unit 3791